Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 26, 2008                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  135316                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  FRANK MATHIS,                                                                                       Robert P. Young, Jr.
          Plaintiff-Appellant,                                                                        Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 135316
                                                                   COA: 277686
  MICHIGAN DEPARTMENT
  OF CORRECTIONS,
           Defendant-Appellee.

  _________________________________________/ 


        On order of the Court, the application for leave to appeal the October 15, 2007
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        KELLY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 26, 2008                      _________________________________________
           t0319                                                              Clerk